                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


    DANA NESSEL, ATTORNEY                              2:18-CV-13196-TGB
    GENERAL OF THE STATE OF
    MICHIGAN, ex rel. The People
    of the State of Michigan,
                                                  ORDER REMANDING TO
                     Plaintiff,                      STATE COURT


        vs.

    AMERIGAS PARTNERS, L.P.,
    AMERIGAS PROPANE, L.P.,
    RURAL GAS & APPLIANCE,
    SCHULTZ BOTTLE GAS,

                     Defendants.


        Before the Court is Plaintiff’s Motion for Remand to State Court.
ECF No. 4.

I.      Introduction

        In October 2016, Plaintiff Bill Schuette1, the Attorney General of
the State of Michigan (“AG”), undertook an investigation of Defendants’

(“Amerigas”) propane sales in Michigan.               Complaint, ECF No. 1-2,


1 Plaintiff Bill Schuette’s successor, Attorney General Dana Nessel, has been
automatically substituted by the Court into the case caption. Fed. R. Civ. P. 25(d)
(“An action does not abate when a public officer who is a party in an official capacity
dies, resigns, or otherwise ceases to hold office while the action is pending. The
officer's successor is automatically substituted as a party.”).
PageID.15–16. Upon the conclusion of the investigation, Plaintiff filed a

complaint in the Circuit Court for the 38th Judicial Circuit in Monroe

County, Michigan (“State Court”). See ECF No. 1-2. The Complaint

alleges that Defendants’ pricing practices violated several aspects of the
Michigan Consumer Protection Act, Mich. Comp. Laws 445.901 et seq.

(“MCPA”). The Complaint states:
          The Attorney General is authorized to bring this
          action under MCL 445.905 and MCL 445.910. The
          Attorney General may obtain injunctive relief,
          actual damages, and other appropriate relief
          under the Michigan Consumer Protection Act
          (MCPA), MCL 445.901 et seq. And the Attorney
          General may bring a parens patriae action to
          pursue tort and individual claims under MCL
          445.911 to vindicate consumer rights.
ECF No. 1-2, PageID.13–14. On September 21, 2018, Plaintiff filed in

State Court a “Consolidated Motion for Class Certification and

Supporting Brief.” ECF No. 1-3.
     On October 12, 2018, pursuant to a notice by Defendants, the case

was removed to the United States District Court for the Eastern District

of Michigan. ECF No. 1. Defendants assert that federal jurisdiction over
this matter is proper under the Class Action Fairness Act of 2005

(“CAFA”), 28 U.S.C. § 1332(d). ECF No. 1, PageID.3.

     Plaintiff opposes removal, contending that the action is not a “class

action” as defined under CAFA and was improperly removed to this




                                    2
Court. Plaintiff moves to remand the case back to State Court. ECF No.

4.

      For the reasons outlined below, Plaintiff’s Motion to Remand is

GRANTED, and the case is hereby remanded to the Circuit Court for the
38th Judicial Circuit in Monroe County, Michigan.

II.   Removability Under CAFA

           A. Contentions

      Defendants contend that the action is removable under CAFA

because:

      (a) Plaintiff in the State Court Action has sought to certify a
      putative class action under Michigan law; (b) at least one
      member of the putative class is a citizen of a different state
      than Defendants; (c) the number of class members alleged by
      plaintiff in the aggregate is larger than 100; and (d) the
      amount in controversy alleged by plaintiff exceeds $5 million.

ECF No. 1, PageID.3.

      Plaintiff contends that this action was improperly removed from

state court because it is not a class action as defined by CAFA. This is

because the statute pursuant to which Plaintiff’s class action claim was

brought, section 445.910 of the MCPA, authorizes a representative action

by the Attorney General, but does not incorporate Federal Rule of Civil

Procedure 23’s requirement that any class action must meet the criteria


                                    3
of typicality, commonality, numerosity, and adequacy.        ECF No. 4,

PageID.201; see Mich. Comp. Laws 445.910. Plaintiff asserts that the

“mere fact the MCPA uses the phrase ‘class action’ does not control the

outcome of this analysis . . .[and] [s]imilar contentions about the use of

that phrase in other state’s consumer laws have been expressly rejected.”

ECF No. 4, PageID.207. Plaintiff posits that his previously filed motion

for class certification is immaterial to the removal inquiry because the

Motion “did not—and could not—alter the nature of the action brought

under the MCPA.” Id. at PageId.207.

           B. Legal Standard

     Under CAFA, a federal court has jurisdiction over a class action if

the class has more than 100 members, the parties are minimally diverse,

and the amount in controversy exceeds $5 million. 28 U.S.C. § 1332(d)(2),

(5)(B); Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547,

552 (2014). CAFA defines the term “class action” to mean “any civil

action filed under rule 23 of the Federal Rules of Civil Procedure or

similar State statute or rule of judicial procedure authorizing an action

to be brought by 1 or more representative persons as a class action[.]” §

1332(d)(1)(B) (emphasis added).


                                    4
     A party seeking removal to federal court has the burden of

demonstrating that federal jurisdictional requirements have been met.

Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992).

           C. Discussion

     Because Plaintiff brought this action under the MCPA and not

Federal Rule of Civil Procedure 23, the Court must determine as a

threshold matter whether the MCPA, despite its lack of the class action

requirements set out in Rule 23, is a “similar State statute or rule of

judicial procedure” for the purposes of conferring federal jurisdiction

under CAFA. See § 1332(d)(1)(B).

     Plaintiff brings this action “on behalf of the People of the State of

Michigan and on behalf of classes of Michigan consumers” under the

MCPA. Compl., ECF No. 1-2, PageID.13. Plaintiff brings class claims

under section 445.910, injunctive relief claims pursuant to the Attorney

General’s statutory authority under section 445.905, and invokes the

Attorney General’s parens patriae powers to bring claims on behalf of

Michigan residents under section 445.911. Compl., 1-2, PageID.13.




                                    5
              i. Plaintiff’s section 445.910 “class action” claims

     Section 445.910 of the MCPA provides that the “attorney general

may bring a class action on behalf of persons residing in or injured in this

state for . . . actual damages . . . .” Mich. Comp. Laws Ann. § 445.910.

Though authorizing the Attorney General to bring a “class action,” unlike

Federal Rule of Civil Procedure 23, the MCPA does not require that the

Attorney General establish that the action satisfies the requirements of

numerosity, commonality, typicality and adequacy, as must be shown

under the federal rule to certify a class.

      There is of course a Michigan analog to Federal Rule of Civil

Procedure 23, Michigan Court Rule (“MCR”) 3.501, which mirrors the

adequacy, numerosity, typicality, and commonality requirements of the

federal rule, but the parties disagree about the applicability of MCR

3.501 to actions brought under the MCPA. Defendants contend that

MCR 3.501 applies to all state class actions in Michigan, including those

brought by the Attorney General under the MCPA.               ECF No. 7,

PageID.307. Defendants contend that the MCPA, applied in conjunction

with MCR 3.501, is sufficiently similar to Rule 23 to confer federal

jurisdiction under CAFA.


                                     6
     Plaintiff contends that MCR 3.501 is inapplicable to actions

brought by the Attorney General because MCR 3.501 only applies to

actions brought by “[o]ne or more members of a class . . . as representative

parties on behalf of all members in a class action . . . .” MCR 3.501(A)(1).

Because the Attorney General is a representative, but not a member of

the classes for whom damages are sought, Plaintiff contends that MCR

3.501 is inapplicable to suits brought by the Attorney General under the

MCPA. ECF No. 9, PageID.366.

     Defendants cite no case where a Michigan state court has applied

MCR 3.501 to an action brought by the Attorney General under the

MCPA.     See Baker v. Sunny Chevrolet, Inc., No. 247229, 2005 WL

2219476 (Mich. Ct. App. Sept. 13, 2005) (per curiam) (unpublished)

(private plaintiff); Zine v. Chrysler Corp., 600 N.W.2d 384 (Mich. Ct. App.

1999) (private plaintiff); Dix v. Am. Bankers for Life Assurance Co., 429

Mich. 410, 418-19 (Mich. 1987) (private plaintiff). The Court finds that a

plain reading of the text supports Plaintiff’s position: MCR 3.501

authorizes “one or more members of a class” to bring suit on behalf of the

class, but the Michigan Attorney General is quite clearly not a member

of the class for whom he seeks relief when bringing suit under section


                                     7
445.910 of the MCPA,2 and thus MCR 3.501 does not apply to actions

brought by the Attorney General under that statute. Moreover, were the

Court to apply MCR 3.501 to an action brought by the Attorney General,

MCR 3.501 would require this Court to perform inquiries inconsistent

with the Attorney General’s statutory prerogative under the MCPA. For

example, MCR 3.501(A)(1)(d)’s adequacy requirement would require that

this Court determine whether the Attorney General—an elected state

official—qualifies as an adequate representative to bring claims on behalf

of the constituents who elected her. Further, under MCR 3.501(A)(1)(c),

the Court would be required to determine whether the Attorney General,

who does not herself claim to have purchased any propane from

Defendants, has claims “typical of the claims or defenses of the class[.]”

MCR 3.501(A)(1)(c).3


2Defendants contend that were the Court to find that MCR 3.501 was inapplicable to
Plaintiff’s claims, “there would be no statutory basis for denying consumers and
attorneys general alike the power to bring class cases without the need to seek
certification by motion.” ECF No. 7, PageID.312. That is not so. A typical plaintiff
bringing a claim under the MCPA is bound by MCR 3.501 and must be able to
demonstrate he or she is a member of the class he or she seeks to represent. The
Attorney General is the only atypical representative statutorily authorized to bring
a class claim under section 445.910.

3 The Court is aware of a 1984 bankruptcy court decision from this district which
applied Rule 23 to an action brought by the Attorney General under the MCPA and
found the Attorney General to be an adequate class representative despite not being
a member of the class. See In re Sclater, 40 B.R. 594, 599 (Bankr. E.D. Mich. 1984).
                                         8
      Having determined that MCR 3.501 is inapplicable here, the Court

turns to the text of section 445.910 of the MCPA. The Sixth Circuit has

not yet considered whether this section, standing alone, is a “similar

State statute or rule of judicial procedure” for the purposes of CAFA. See

§ 1332(d)(1)(B).      Though section 445.910 on its face authorizes the

Attorney General to bring a “class action” on behalf of affected Michigan

residents and contains a provision for shifting the costs of class

notification onto the defendant, section 445.910 lacks the core

requirements of typicality, commonality, adequacy, and numerosity that

are necessary to certify a class under Rule 23. See Mich. Comp. Laws §

445.910; Fed. R. Civ. P. 23.

      Three federal circuit courts of appeal, the Fourth, Seventh, and

Ninth Circuits, have analyzed whether various state statutes authorizing

attorneys general to bring representative parens patriae actions on



In that case, the court found that the Attorney General was an adequate class
representative even though the Attorney General had not suffered the same injury
as the class and “a literal reading of this rule would indicate that an attorney general
cannot qualify as the class representative.” Id. at 599. More recent decisions in
analogous contexts have been to the contrary, and the Court finds them more
persuasive. See, e.g., W. Virginia ex rel. McGraw v. CVS Pharmacy, Inc., 646 F.3d
169, 176 (4th Cir. 2011) (“To begin with, the Attorney General is not designated as a
member of the class whose claim would be typical of the claims of class members.”).


                                           9
behalf of affected residents, but lacking Rule 23’s commonality,

typicality, numerosity, and adequacy requirements, qualified as “similar”

state statutes for purposes of CAFA. See CVS Pharmacy, 646 F.3d at

169; LG Display Co. v. Madigan, 665 F.3d 768 (7th Cir. 2011);

Washington v. Chimei Innolux Corp., 659 F.3d 842 (9th Cir. 2011).

      In CVS Pharmacy, West Virginia’s Attorney General brought an

action against CVS Pharmacy on behalf of affected West Virginia

residents under a state consumer protection statute for, among other

relief, recovery on behalf of consumers for excess charges and civil

penalties. CVS Pharmacy, 646 F.3d at 172. In determining whether the

state statute was “similar” for purposes of CAFA, the court reasoned:

     Congress undoubtedly intended to define ‘class action’ in
     terms of its similarity and close resemblance to Rule 23 . . .
     [and] [a]t its essence, Rule 23 provides that ‘one or more
     members of a class may sue or be sued as representative
     parties on behalf of all members only if’ the criteria for
     numerosity, commonality, typicality, and adequacy of
     representation are satisfied. Without this representative
     nature of the plaintiffs’ action and the action's satisfaction of
     the four criteria stated in Rule 23(a), the action is not a class
     action.

Id. at 174 (internal citation omitted). The Fourth Circuit affirmed the

district court’s remand, holding that because the action “was brought

under a West Virginia statute regulating the practice of pharmacy and

                                    10
the West Virginia Consumer Credit Protection Act, neither of which

includes class-action style provisions addressing the adequacy of

representation,     numerosity,       commonality,      and      typicality

requirements[,]” the action was not brought under a state statute

“similar” to Rule 23 for purposes of CAFA. Id. The court further noted

that were it to hold otherwise, the parens patriae action could not proceed

as a class action under Rule 23 or a state equivalent because “[t]he

Attorney General is not designated as a member of the class whose claim

would be typical of the claims of class members.” Id. at 176.

     In Chimei Innolux Corp., the Ninth Circuit held that parens patriae

actions brought by the attorneys general of Washington and California

were not class actions for purposes of CAFA on grounds that:

     [n]either lawsuit was filed under Rule 23 of the Federal Rules
     of Civil Procedure or any similar state statute. Unlike private
     litigants, the Attorneys General have statutory authority to
     sue in parens patriae and need not demonstrate standing
     through a representative injury nor obtain certification of a
     class in order to recover on behalf of individuals. See Wash.
     Rev.Code § 19.86.080; Cal. Bus. & Prof.Code § 16760. None of
     the state statutes contain the typical class action
     requirements of showing numerosity, commonality,
     typicality, or adequacy of representation.

659 F.3d 842, 848 (9th Cir. 2011).



                                     11
     In Madigan, the Seventh Circuit found CAFA jurisdiction lacking

in a parens patriae action brought by the Illinois Attorney General under

a state law that did “not impose, for example, requirements for adequacy,

numerosity, commonality, or typicality.” 665 F.3d at 772. The court

further noted that “[a] class action must be brought by a ‘representative

person.’ This case was brought by the Attorney General, not by a

representative of a class.” Id.

      The reasoning of the Fourth, Seventh, and Ninth Circuits is

instructive to the extent it is applicable to section 445.910 of the MCPA.

See CVS Pharmacy, 646 F.3d at 169; Chimei Innolux Corp., 659 F.3d at

842; Madigan, 665 F.3d at 768. Like the state statutes at issue in those

cases, section 445.910 of the MCPA authorizes the Attorney General to

bring an action on behalf of affected state residents for violations of state

law. But unlike the “parens patriae actions” authorized by the state

statues implicated in the above cases, section 445.910 also explicitly

authorizes the Michigan Attorney General to bring a “class action.”

However, the inclusion of the term “class action” does not necessarily

answer the question of whether the authority to bring actions under

section 445.910 is similar to that of Rule 23. CAFA confers federal


                                     12
jurisdiction not solely because an action is called a “class action,” but

more specifically on actions brought under “Rule 23 of the Federal Rules

of Civil Procedure or similar State statute or rule of judicial procedure[.]”

§ 1332(d)(1)(B); see Chimei Innolux Corp., 659 F.3d at 849 (“A state action

must be filed under a statute that is both ‘similar’ to Rule 23 and

authorizes an action ‘as a class action.’”).     Critically, like the state

statutes implicated above, section 445.910 does not require that the

Attorney General demonstrate typicality, commonality, numerosity or

adequacy, as would be required under Federal Rule of Civil Procedure 23.

Because section 445.910 of the MCPA does not require the Attorney

General to demonstrate the four signature criteria of Rule 23, section

445.910 of the MCPA is not a “similar” statute for purposes of conferring

federal jurisdiction on this Court under CAFA. See CVS Pharmacy, 646

F.3d at 174 (“Without this representative nature of the plaintiffs' action

and the action's satisfaction of the four criteria stated in Rule 23(a), the

action is not a class action.”); Chimei Innolux Corp., 659 F.3d at 850

(finding that parens patriae actions are not class actions because they

“lack statutory requirements for numerosity, commonality, typicality, or




                                     13
adequacy of representation that would make them sufficiently ‘similar’

to actions brought under Rule 23”); Madigan, 665 F.3d at 772 (same).

     ii.   Plaintiff’s parens patriae claims

     In addition to class claims under section 445.910 of the MCPA,

Plaintiff invokes the Attorney General’s parens patriae powers to bring

tort and individual claims under section 445.911. Compl., ECF No. 1-2,

PageID.14. Section 445.911 authorizes “a person” to bring a class action

under the MCPA and is substantially identical to section 445.910. See

Mich. Comp. Laws § 445.911. For the reasons cited in the preceding

section, a parens patriae action brought by the Attorney General is not a

class action brought under a “similar” state statute for purposes of CAFA.

III. Attorneys’ Fees

     Plaintiff requests attorneys’ fees in connection with her motion to

remand pursuant to 28 U.S.C. § 1447(c). As a general rule, the award of

fees is inappropriate if the removing party had “an objectively reasonable

basis for seeking removal.” Martin v. Franklin Capital Corp., 546 U.S.

132, 141 (2005); A Forever Recovery, Inc. v. Twp. of Pennfield, 606 F.

App’x 279, 280 (6th Cir. 2015).     In this case, the Court finds that

Defendants had an objectively reasonable basis for seeking removal and


                                   14
no unusual circumstances exist such that an award of attorneys’ fees

would be appropriate. Plaintiff’s request for attorneys’ fees is denied.

IV.   Conclusion

      Defendants have failed to demonstrate that this action is a class

action for purposes of CAFA. Consequently, this Court lacks jurisdiction

over this matter. Plaintiff’s Motion to Remand is GRANTED, and the

case is hereby remanded to the Circuit Court for the 38th Judicial Circuit

in Monroe County, Michigan.

      DATED this 30th day of September, 2019.

                                  BY THE COURT:


                                  /s/Terrence G. Berg
                                  TERRENCE G. BERG
                                  United States District Judge




                                    15
